DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Application, Amendments and Claims
Applicant's submission filed on 25 July 2022 has been entered.  All previous claims are cancelled and new claims 66-82 are presented.


Response to Arguments
Applicant’s arguments with respect to newly added claims 66-82 have been considered but are moot in view of new grounds of rejection.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“projection” found in claims 66 and 76-77,
“profile” found in claim 67,
“first sloped section” found in claims 68-69 and 72,
“second sloped section” found in claims 68-69 and 72,
“first mid-line” found in claims 69-70 and 73,
“second mid-line” found in claims 73 and 75,
“first blade portion” found in claims 72-73 and 75,
“second blade portion” found in claims 72-73 and 75,
“first side of the shaft” found in claims 74-75, and
“second side of the shaft” found in claims 74-75.
Each of the claimed elements listed above does not have proper antecedent basis in the specification. 


Claim Objections
Claim 82 is objected to because of the following informalities:  the claim includes a seemingly unnecessary recitation of “is” and should be amended to “wherein a remaining portion of the perimeter [[is]] comprises a non-traumatic edge.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 66, the metes and bounds of the claim limitation “a projection extending radially outward from the shaft wall and terminating at a blade” cannot be determined by the examiner.  Based on the election of Figure 25, it is unclear portion(s) of the apparatus is considered the “projection” and the “blade.”  The specification does not recite the term projection.  Paragraph [00166] recites a “cutting wedge feature 2520” and a “distal cutting edge 2508” which are defined as different (additional or alternative) elements, see also claim 70.  Paragraph [00168] states “the wedge cutting feature 2520 may comprise a blade and a wedge configured to peel the tissue away from the cutting edge 2508 of the tissue slitting device 2504 as it is being cut by the cutting edge 2508 and the blade.”  This indicates the blade is part of the cutting wedge.  The cutting wedge is proximal to the distal cutting edge.  Therefore, it is unclear if the “projection” is intended to be solely the cutting wedge since the cutting wedge includes and terminates at the blade or if the “projection” is meant to also include the cutting edge.

    PNG
    media_image1.png
    313
    294
    media_image1.png
    Greyscale

Regarding claim 72, the metes and bounds of the claim limitation “a second blade portion extending rationally outward” cannot be determined by the examiner.  The examiner believes “rationally” is meant to be “radially.”
Regarding claim 74, the metes and bounds of the claim limitation “wherein the blade is oriented laterally from a first side of the shaft to an opposite, second side of the shaft” cannot be determined by the examiner.  It is unclear with respect to what element the blade is orientated laterally.  It is also unclear what portions of the shaft are considered the first and second sides of the shaft.
Regarding claim 75, the metes and bounds of the claim limitation “wherein the first blade portion tapers from the second mid-line to the first side of the shaft and the second blade portion tapers from the second mid-line to the second side of the shaft” cannot be determined by the examiner. It is unclear what portions of the shaft are considered the first and second sides of the shaft.
Regarding claim 76, the metes and bounds of the claim limitation “from distal ends of the plurality of optical fibers are disposed radially inward relative to the projection” cannot be determined by the examiner.  The examiner believes “from” is meant to be “wherein the.”
All remaining claims are rejected for depending from an indefinite claim.


Examiner Note
Claims 66-82 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 August 2022